DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Document DE 1051029 B. The reference discloses that knowledge of the gas content of liquids is often a necessity in science and technology. In many cases, using the liquid phase for the analysis is very complicated or imprecise. On the other hand, determining the dissolved gases by examining the conditions in the associated gas phase, which is in equilibrium with the liquid, is a simple and reliable way. The method according to the invention, based on Henry-Dalton's law, is suitable for doing justice to this task in general. It is detailed below for the control of dissolved gases in beer (Please see the abstract via machine translation).
With respect to claim 1, the German document discloses a residual gas volume measuring device (see the figure) for measuring the volume of residual gas (2) in a container (1), comprising: a puncture member (4) having a first and a second communication path (7, 8) formed therein and connecting a penetrating portion (the tip of the puncture member that is inside the container) and a coupling portion (the part of puncture member that is going through a sealing part 5) thereof together, the penetrating portion being located inside the container and the coupling portion being located outside the container when the puncture member is in a penetrating position where an end of the puncture member (4) penetrates into the container (1); an injection section (connected to channel 7, having a valve 9) coupled to the first communication path (7) at the coupling portion and configured to inject a liquid into the container (column 4, lines 10-14); a discharging section (connected to channel 8, having valve 10) coupled to the second communication path (8) at the coupling portion and configured to discharge the residual gas purged by the injected liquid (see machine translated paragraph [0034]); and a measurement section (manometer 11) configured to measure the volume of the residual gas discharged by the discharging section (see machine translated paragraph [0034] and Equation (I) and machine translated paragraphs [0043] through [0050]).  
With respect to claim 7, the German reference discloses a residual gas volume measuring method for measuring the volume of residual gas (2) in a container (1),  comprising: a penetration step of causing a puncture member (4) having a first and a second communication path (7, 8) formed therein and connecting a first and a second end portion thereof together, to penetrate a cap member (of the beer bottle, see column 3, line 66) of the container (1), so that the puncture member (4) is in a penetrating position where the first end portion of the puncture member penetrates into the container (see the figure), and the second end portion of the puncture member (4) is located outside the container (over sealing part 5); an injection step of injecting a liquid into the container (see machine translated paragraph [0034]) through the first communication path (7); a collection step of collecting the residual gas in the container purged by the injected liquid, through the second communication path (8 and see machine translated paragraph [0036]); and a measurement step of measuring the volume of the collected residual gas (see machine translated paragraph [0034] and Equation (I) and machine translated paragraphs [0043] through [0050]). 
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bals et al. (U.S. Patent Number 5,060,529; hereinafter referred to as Bals).  Bals discloses that the gas detection apparatus comprises a holder for the temporary fixation of an associated package and which contains a contact surface. A hollow needle having a tip serves to penetrate a portion of the package which is freely exposed at the region of the contact surface. This hollow needle comprises at least two channels. An element serves for the essentially gas-tight connection of the hollow needle tip with the contact surface or the part of the package freely exposed therein. A component is connected by a connection line with one channel of the hollow needle. A suitable membrane-enclosed sensor, such as an amperometric sensor defining a sensor surface formed by a semi-permeable membrane, is preferably suspendingly arranged in the compartment. A preferably closable flushing or purging gas line communicates with the connection line and allows flushing the compartment, the connection line and the one channel. At least one liquid infeed line is flow-connected with the other channel of the hollow needle and allows for a preferably dosed introduction of displacement liquid into the internal space of the package to be pierced by the hollow needle. The compartment is provided with a liquid lock or trap device and contains a spatter protection layer or separation membrane which practically does not hinder the through-passage of gases and protects the sensor surface against deposition of liquids thereat (Please see the abstract).
With respect to claim 9, Bals discloses and illustrates a puncture member (11 in Figure 1) for use in collection of residual gas in a container comprising: a first and a second communication path (111, 112) formed therein and connecting a penetrating portion (110) and a coupling portion (top part of puncture member 11) thereof together, the penetrating portion (110) being located inside the container (P) and the coupling portion being located outside the container when the puncture member (11) is in a penetrating position (see column 3, lines 1-32) where an end of the puncture member penetrates into the container (P), and the first and second communication paths (111, 112) each have an opening at the respective penetrating portion (110), the opening at the penetrating portion of the first communication path being located deeper in the container than is the opening at the penetrating portion of the second communication path when the puncture member is in the penetrating position (see Figure 1, wherein the lower surface of the puncture member 11 is at an angle, thus the opening of path 111 is located deeper in the container P than the opening of path 112).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the German reference as applied to claims 1 and 7 above, and further in view of Bals et al.
With respect to claim 2, while the German reference does not disclose the openings being at different heights in particular, Bals discloses such an arrangement with the needed, and thus using such a needle would be obvious to one of ordinary skill in the art as a mere design choice that is known in the art as no criticality for the needle depth is truly disclosed with respect to claim 2. 
With respect to claims 3 and 10, while there is no known disclosure of the paths having openings oriented in opposite directions, there is no disclosed criticality or benefit disclosed for the opening orientation and thus changing the position of the openings is a mere design choice that would be well within the preview of one of ordinary skill in the art at the time of the invention. 
With respect to claims 4, 5, and 11, while no specific positioning of the container is disclosed, one of ordinary skill in the art would be motivated to tilt a container is using a needle such as disclosed in Bals in order to ensure you have a needle path in the free space while still having another not in the free space in order to provide adequate venting and better testing results for testing of the container. 
With respect to claims 6 and 13, the German reference discloses in machine translated paragraph [0042] that the gas is discharged and detect until it is equalized, thus a means to detect the discharging of the residual gas is contemplated for one of ordinary skill in the art. 
With respect to claim 8, Bals discloses filling paths 111 and 112 with fluids such as water from source 16 and an inert gas such as nitrogen from a source 19 in preparation for testing by flushing the channels 111 and 112 respectively. 
With respect to claim 12, while no specific positioning of the container is disclosed, one of ordinary skill in the art would be motivated to tilt a container is using a needle such as disclosed in Bals in order to ensure you have a needle path in the free space while still having another not in the free space in order to provide adequate venting and better testing results for testing of the container. Further, the placement of the cap would be an obvious adjustment to one of ordinary skill in the art to ensure the penetration of the needle is full and accurate. Bals illustrates a well penetrated needle, thus a similar placement regardless of orientation would be obvious to one of ordinary skill in the art to ensure the device would work as desired and intended.




Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



September 28, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861